Title: To Benjamin Franklin from [Samuel Cooper], 30 March 1777
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston N.E. March 30th. 1777.
I have wrote you within a few Weeks a Number of Letters, and long to receive one from you. I know you will give me that Pleasure as soon as an Opportunity and your many and weighty Employments will allow. I had some Expectation of receiving one by a Ship from France, arriv’d a few days ago at Portsmouth, with a French Gentleman, Who appears to be a General in the American Army, and an Officer of Artillery. This Vessel brought twelve thousand Muskets, a thousand Barrels of Powder, Woollens &c., a most seasonable Supply, as we began to find it difficult to supply the Levies for the new Army with good Arms, without leaving the Militia more bare than we could wish. The Continent would be glad an hundred Thousand Muskets were imported: As great Numbers have been ruin’d, lost, or taken by the Enemy. Last Evening we had the agreable News that two more Ships from France with military Stores were arriv’d at Falmouth: of what kind or Quantity we are not yet inform’d: and a Letter receiv’d this Day here from Philadelphia mentions a Vessel from the same Quarter, and same Kind of Lading, as taken near some southern Port, after landing her Papers and Passengers, by a British Man of War. We have also this Day an Account that the Enemy have proceeded from N. York up N. River, and burnt some Stores left at Peek’s Kill under a small Guard. The Armies on both Sides have remain’d quiet in their Winter Quarters for more than two Months except Skirmishing amongst forageing Parties &c. which have in almost ev’ry Instance turn’d out to our Advantage. The last that happen’d, was not far from Amboy, and more important than common. It was something similar [to] the Lexington Fight, the Enemy retiring before our Militia, with some new rais’d Forces, for many Miles, and with the Loss of five hundred kill’d, wounded, and taken.
By a Letter lately received from Genl. Washington He thinks it probable that the British Forces, under Howe will proceed as soon as the Season will allow for Philadelphia, and endeavor the Reduction of that City; and that a considerable Part of the Army in Canada, will come down St. Lawrence River, to join him. But by the Remaining of the British Forces under Lord Piercy, at N. Port, where they have winter’d, and there being as yet no Appearance among them of any Design to quit that Place, should any Body of Troops come by St. Lawrence, perhaps they may make a Junction at N. Port, or near it; and the Design may be to act upon the Defensive in Canada, and to have an Army in N. England at the Time that Howe is acting to the Southward. A little Time, however, will open their Design. I hinted to you in a former Letter, that our Levies met with some Obstructions, and went on more slowly than we could wish, from Reasons that you will easily apprehend; I hope however we shall soon surmount all Difficulties. We are told here that the Quotas of several southern States are already compleated; and tho our Army is not fully rais’d, it is, and will be daily increasing: and is now at last a permanent one: so that we expect Washington will soon be able to take the Field with such a Force as immediately to impede, and before long effectually to stop the Progress of the Enemy. The Price of ev’ry Thing in the States, as might naturally be expected in our Circumstances is greatly advanc’d. Congress seems not inattentive to the Support of it’s Currency. The Loan Office in this Town receives large Sums at 6 per Cent and the Lottery Tickets have a surprizingly rapid Sale. I have good Information that the southern States, instead of being depress’d, are only more firm and decisive by the late Irruption into the Jerseys. The indiscriminate Devastation and Plunder of the British and Hessian Troops there, and the unexampled Cruelties perpetrated by both, have induced many, who were dispos’d to favor them, or were at best lukewarm, to enter now into the most resolute and zealous Opposition.
France cannot expect long to avoid a War with Britain but upon Concessions that must finally ruin her. She never had a fairer Opportunity for taking a decisive Part. Should the British Forces prevail here, the opportunity is gone. When our Army is compleated, a French Fleet of the Line, as there are but few large British Ships here at present, might strike a Blow at N. York, and upon our Coasts that might go near to determine the Dispute at once. Her Influence at the same Time, might perhaps be employ’d with no small Efficacy upon the Canadians, the Indians, and even the forreign Troops in British Pay. Her secret and her open Operations united, might produce great Things. This is the Language of many here: With what Propriety you can best judge. I send this, by Mr. Cushing, a young Gentleman much esteem’d here; a Son of our Friend, the Honorable Mr. Cushing, late Member of Congress, who goes to France on Business. I am my dear Sir, with the greatest Esteem and Attachment Your’s
 
Endorsed: Dr. Cooper, March 30, 1777
